1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MACK A. WEST, Jr.,                             )   Case No. 1:16-cv-00046-DAD-JLT (PC)
                                                    )
12                    Plaintiff,                    )
                                                    )   ORDER DISCHARGING WRIT OF HABEAS
13            v.                                    )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                    )   MACK. A. WEST, Jr., CDCR #F-60029
14   HULBERT, et.al.,
                                                    )
15                    Defendants.                   )
                                                    )
16                                                  )

17
18            A settlement conference in this matter commenced on January 31, 2019. Inmate Mack. A. West,

19   Jr., CDCR #F-60029 is no longer needed by the Court as a participant in these proceedings, and the writ

20   of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22   IT IS SO ORDERED.

23   Dated:        January 31, 2019
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                        1
